T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BCV6C 1T1 www.levon.com May 13, 2010 TSX-V Trading symbol: LVN Berlin & Frankfurt:LO9 LEVON’S PHASE 2 DRILLING AT CORDERO RETURNS /T Ag, 0.485 g/t Au, 0.93 % Zn, 2.18 % Pb INCLUDING HIGHER GRADE LIMESTONE REPLACEMENT (MANTO) MINERALIZATION OF 26 M GRADING 410.1 G/T Ag, 1.057 G/T Au, 2.92 % Zn, 7.06 % Pb Levon Resources Ltd. ("Levon") (TSXV Symbol LVN.V) is pleased to report the latest available assay results foran additional 11 holes in the Phase 2 drill program at the Cordero silver, gold, zinc, lead porphyry district located 35 kilometres northeast of Hidalgo Del Parral, Chihuahua, Mexico.Highlights include: · Hole C10-31 at thenorthern extension of thePozo de Plata Diatreme drill grid has returned 114 mgrading 126 g/T Ag, 0.485 g/T Au, 0.93 % Zn, 2.18 % Pb, including a newly discovered, higher grade limestone replacement (manto) type mineralization (26 mgrading 410.1 g/T Ag, 1.057 g/T Au, 2.92 % Zn, 7.06 % Pb). · Hole C10-39 at the present southwest corner of the drill grid returned 136 m grading 69.6 g/T Ag, 0.52 g/T Au, 0.91 % Zn, .97 % Pb in breccia dike and diatreme hosted mineralization. Currentanalytical results are summarized in Table 1 for the available Phase 2 drillholesin the Pozo de Plata drill grid ( past Phase 2 holes were published in the Levon news release of April 7, 2010) and a potential extension in the Josephina Mine area 450 metres to the southeast.In Table 1 sample lengths are core intervals and true widths are unknown. Hole locations are in Table 2.The current drill hole map and north south drill sections in the Pozo de Plata drill grid are posted on Levon’s website (www.levon.com) Table 1:Summary of currently available Phase 2 drill assays Hole Zone from (m) to (m) length (m) Ag (g/T) Au (g/T) Zn (%) Pb (%) Ag Eq (g/T)* C10-23 Josephina 0 16 16 C10-23 Josephina 10 C10-23 Josephina 52 89 C10-23 Josephina 46 57 C10-23 Josephina C10-24 Pozo de Plata Diatreme No high intervals C10-25 Josephina 8 16 8 81 C10-25 Josephina 72 80 8 C10-26 Pozo de Plata Diatreme 0 18 18 49 C10-26 Pozo de Plata Diatreme 28 C10-26 Pozo de Plata Diatreme 46 C10-26 Pozo de Plata Diatreme 44 51 C10-28 Pozo de Plata Diatreme 28 46 18 81 C10-28 Pozo de Plata Diatreme 70 1 C10-28 Pozo de Plata Diatreme 22 44 C10-30 Pozo de Plata Diatreme 6 20 14 40 C10-30 Pozo de Plata Diatreme 70 C10-30 Pozo de Plata Diatreme 16 C10-31 Pozo de Plata Diatreme 14 32 18 58 C10-31 Pozo de Plata Diatreme 46 82 58 C10-31 Pozo de Plata Diatreme C10-31 Incl. Pozo de Plata Diatreme 26 C10-32 Josephina 58 C10-33 Pozo de Plata Diatreme 12 58 46 40 C10-33 Pozo de Plata Diatreme 94 16 56 C10-33 Pozo de Plata Diatreme 74 C10-33 Pozo de Plata Diatreme 22 C10-33 Pozo de Plata Diatreme 44 44 C10-34 Pozo de Plata Diatreme 16 62 46 38 C10-35 Pozo de Plata Diatreme Assays pending C10-39 Pozo de Plata Diatreme 32 C10-39 Pozo de Plata Diatreme 42 55 C10-40 Pozo de Plata Diatreme Assays pending *Silver equivalent calculated using the following metal prices: silver at $15 per ounce, gold at $1,000 per ounce, zinc at 90 cents per pound and lead at 90 cents per pound and assumed net metal recoveries (metallurgical and smelter deductions) of 70% for silver and gold and 50% for zinc and lead.Actual metal recoveries have not been determined. 2 Table 2:Drill Hole locations (co-ordinates in CONUS Nad 27, UTM zone 13) HoleID Xm Ym Zm Length_m Azimuth Dip C10-23 0 -60 C10-24 0 -60 C10-25 0 -60 C10-26 0 -60 C10-28 0 -60 C10-30 0 -60 C10-31 -60 C10-23 -60 C10-33 -60 C10-34 -60 C10-35 0 -90 C10-36 -60 C10-37 -60 C10-39 0 -60 C10-40 0 -60 C10-46 0 -60 C10-47 0 -60 C10-48 0 -60 Phase 2 drilling began January 12,2010 and 42 holes have been drilled to date (15,000 meters, with two holes in progress) to follow up on 2009 Phase 1 drill results (reported in November 03, 2009 news release).HD Drilling, Mazatlan, Mexico has two core rigs on site drilling 24 hours a day. Pozo de Plata Diatreme Complex Phase 2 grid drilling is on 50 m centers and has offset the discovery hole C09-5 in an area that measures about 350m north south and300 m east west with coherent Ag, Au, Zn, Pb drill intercepts often at, or near the surface to vertical depths of 300 m.To date 27 core holes have been drilled in the zone with assays returned from ALS Chemex Labs for 17 complete holes. 3 Ag, Au, Zn, Pb values are associated with fine to coarse grained, intergrown galena, sphalerite and very finegrained, possibly silver sulfides within diatreme breccia and discordant felsic breccia dikes that are also ultimately incorporated into the diatreme breccia.Newly discovered higher grade manto replacement mineralization is nearly massive and comprised of intergrown coarse galena and sphalerite, with accessory pyrite after limestone blocks and septa within the Diatreme.Themineralized zone remains open north, west and southwest, but may beclosed off to the east by late mineral, dacite dikes and barren limestone encountered in holes C10-24 (Table 1) and C10-47 (assays pending). Josephine Mine Diatreme - Southeast Extension Holes C10-23, 25, 32 and 45 were drilled along an east west drill fence on 150 m hole centers to test for mineralized diatreme breccia at depth (Table 2).Holes 23 and 32 have returned several wide intervals of mineralization 300 m and 450 m (respectively) east of the Pozo de Plata drill grid that are hosted in Tertiary dacite breccia dikes, vein zones and mineralized diatreme breccia as projected (including 116 m grading122 g/T Ag equivalents from 300 to 416 m in hole C10-23) (Tables 1 and 2).Hole 25 intersected rhyolite with several narrow intervals ofmineralization anddoes not connect up the zones.Additional drilling is required to define the limits of the Josephina mineralization and completely test the areas between the zones.Assays for hole 45 are pending. . Airborne Geophysics This week Aeroquestof Mississauga, Ontario, Canadais mobilizing to Cordero to fly a combined airborne magnetic, EM, and radiometric survey to cover the entire Cordero Porphyry Belt, which now includes six known intrusive centers, including three diatreme complexes aligned within a northeast trending belt 15 km on strike and 3-5 km wide, and is covered by the Levon lands. “With our continuing drill success, we intend to accelerate the programs as long as the drill results warrant, in order to realize the full discovery potential of the Cordero Porphyry Belt we are defining.In large bulk tonnage systems like Penasquito, which we believe is directly analogous, the mineralized geology should meet or exceed expectations and the test of the drill”… comments Ron Tremblay, President and CEO, Levon Resources.“Our immediate goal is to find additional outlying mineralization similar to the Pozo de Plata Diatreme discovery in diatreme complexes we have identified in Dos Mil Diez and the Molena de Viento Caldera Diatreme Complex that require offset grid drilling. We now know Cordero is a strong mineralized system and we need to see how far it goes, particularly to the southwest” adds Vic Chevillon, VP Exploration, Levon. QA/QC Procedures and Reporting Parameters HQ diameter core samples were collected in continuous two-metre lengths, from sawed core.Some core that appears barren has been split, not sawed.All of the samples mentioned in this release were transported to, prepared and analyzed by ALS Chemex at its labs in Chihuahua, Mexico, and Vancouver, Canada. Gold analyses were performed by 30-gram fire assay with an atomic absorption finish. Silver, zinc and lead were analyzed as part of a multi-element inductively coupled argon plasma (ICP) package using a four-acid digestion with over-limit results being reanalyzed with assay procedures using ICP-AES.Summary assay intervals as reported above were selected based on a 30 g/T Ag equivalent cut-off with inclusion of up to no more than 10 metres of internal below cut-off values averaging not less than 15 g/T Ag equivalent. The project is under the direct supervision of Vic Chevillon, MA, CPG, Levon's Vice-President of exploration. The company employs a rigorous quality assurance and quality control program that include standardized material, blanks and duplicates. AMEC Americas Ltd. has designed the QAQC protocol from a study and review of information provided by the company to AMEC. Vic Chevillon who is a qualified person within the context of National Instrument 43-101, has read and takes responsibility for this news release. On the corporate level, after many years of service to Levon, Director Florian Riedl-Riedenstein has retired from the Board of Directors for personal reasons.Levon thanks Florian for his insight and leadership over the years. Levon is a junior gold and precious metals exploration company exploring the Cordero silver, gold, zinc and lead project near Hidalgo Del Parral, Chihuahua, Mexico. The Las Mesas gold-silver-lead-zinc project, Durango, Mexico. The Norma Sass and Ruf claims located near the Pipeline gold deposit, which is being mined and explored by Barrick Gold Corporation in the heart of the Cortez Gold Trend in Lander County, Nevada, USA. The Company also holds key land positions at Congress, BRX, and Wayside in the productive Bralorne Gold camp of British Columbia, Canada. For further information contact Levon Resources Ltd. at (604) 682-3701, or log onto our website www.levon.com. LEVON RESOURCES LTD. “Ron Tremblay” Ron Tremblay President and CEO Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 4
